AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON MARCH 17, 2016 Securities Act File No.333-92415 Investment Company Act File No.811-09721 United States SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933x Pre-Effective Amendment No.¨ Post-Effective Amendment No.45x And REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940x Amendment No.49 x PIMCO MANAGED ACCOUNTS TRUST (Exact Name of Registrant as Specified in Charter) C/O Pacific Investment Management Company LLC 1633 Broadway New York, NY 10019 (Address of Principal Executive Officer) Registrant’s Telephone Number, including Area Code: (888) 877-4626 Copy to: Joshua D. Ratner, Esq. Pacific Investment Management Company LLC 1633 Broadway New York, New York 10019 David C. Sullivan, Esq. Ropes& Gray LLP Prudential Tower, 800 Boylston Street Boston, Massachusetts 02199 (Name and address of Agent for Service) It is proposed that this filing will become effective (check appropriate box): x Immediately upon filing pursuant to paragraph (b) ¨ On [ ], 2016 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ On pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ On pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This Post-Effective Amendment (“PEA”) No. 45 to the Trust’s Registration Statement on Form N-1A hereby incorporates Parts A, B and C from the Trust’s PEA No. 44 on Form N-1A filed February 29, 2016. This PEA No. 45 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEA No. 44 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Post-Effective Amendment No. 45 (the “Amendment”) to its registration statement under rule 485(b) under the Securities Act of 1933 and has duly caused the Amendment to be signed on its behalf by the undersigned, thereto duly authorized, in the City of New York, and State of New York on the 17 th day of March, 2016. PIMCO MANAGED ACCOUNTS TRUST By: /s/ PETER G. STRELOW Name: Peter G. Strelow Title: President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated: Signature Title Date Peter G. Strelow* President (Principal Executive Officer) March 17, 2016 Peter G. Strelow William G. Galipeau* Treasurer (Principal Financial and Accounting Officer) March 17, 2016 William G. Galipeau Craig A. Dawson* Trustee March 17, 2016 Craig A. Dawson Deborah A. DeCotis* Trustee March 17, 2016 Deborah A. DeCotis Bradford K. Gallagher* Trustee March 17, 2016 Bradford K. Gallagher James A. Jacobson* Trustee March 17, 2016 James A. Jacobson Hans W. Kertess* Trustee March 17, 2016 Hans W. Kertess John C. Maney* Trustee March 17, 2016 John C. Maney William B. Ogden IV* Trustee March 17, 2016 William B. Ogden IV Alan Rappaport* Trustee March 17 , 2016 Alan Rappaport *By: /S/ David C. Sullivan David C. Sullivan as attorney-in-fact * Pursuant to power of attorney filed with Post-Effective Amendment No. 41 to Registration Statement No. 333-92415 on December 23, 2014. EXHIBIT INDEX Index No. Description of Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy ExtensionCalculation Linkbase EX.101.DEF XBRL Taxonomy Extension Definition Linkbase EX.101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
